 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9       UNITED STATES OF AMERICA,                      NO. CR18-132 RAJ
10                          Plaintiff,
                                                       ORDER GRANTING MOTION
11                                                     TO SEAL EXHIBIT A TO
                                                       GOVERNMENT’S RESPONSE
12                     v.
                                                       TO ORDER FOR SUPPLEMENTAL
13                                                     MEDICAL RECORDS
         PATRICK DYON WILLIAMS,
14
15                          Defendant.
16
17          This matter has come before the Court on the motion to seal Exhibit A to

18 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
19 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
20 and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
21 Government’s Response to the Court’s Order for Supplemental Medical Records as to
22 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A),
23 due to the sensitive information contained therein.
24 ///
25 ///
26 ///
27 ///
28 ///
     ORDER GRANTING MOTION TO SEAL - 1                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Williams, CR18-132 RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
1          IT IS HEREBY ORDERED that the United States’ Motion to Seal (Dkt. # 934) is
2 GRANTED. Exhibit A to Government’s Response to the Court’s Order for
3 Supplemental Medical Records as to Defendant’s Motion for Compassionate Release
4 Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain under seal.
5
6          DATED this 25th day of May, 2021.
7
8                                                 A
9                                                 The Honorable Richard A. Jones
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO SEAL - 2                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Williams, CR18-132 RAJ
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
